Title: From Alexander Hamilton to Rufus Graves, 10 September 1799
From: Hamilton, Alexander
To: Graves, Rufus


          
            Sir,
            New York Sepr. 10. 1799
          
          You will see, from the — enclosed return that a sufficient supply of clothing has been sent on for the present use of your regiment—It appears from a letter of Major Darling to the Secretary of War that he has not received the proportion of supplies to which he is entitled—This has arisen from the last parcel having been sent entirely to Portsmouth. You will therefore take care that a sufficient supply a supply sufficient, with what he has already received, to make up his proportion be immediately forwarded to him.
          With great considn. I am, Sir &c &c
          Col. Graves—
        